Cooper, J.,
delivered the opinion of the court.
Barnhill, the appellee, is a resident of the state of Texas, and had stolen from him there a drove of horses, two of which he after-wards found in the possession of the appellants and sued out his writ of replevin therefor before a justice of the peace of Perry county. A jury of six was summoned under the statute to try the issue between the parties, and, having heard the evidence, this jury returned the following verdict, which deserves to be embalmed as a curiosity in judicial proceedings.
“ In the absence of any evidence to proplaintiff’s identity, we, the jury, find for the defendants.”
The plaintiff escaped and appealed his case to the circuit court, where, the jury being satisfied that he was himself, he recovered a judgment for the property, from which the defendants prosecute this appeal.
We find no error in the proceedings in the cause anterior to the verdict, but the jury failed to assess the value separately of the horses sued for, finding by their verdict only that the two were of the value of ninety dollars. Ordinarily this would be such an error as would require the cause to be remanded for the prosecution of a writ of inquiry. But we find in the record that when the cause was submitted to the jury it was agreed that, “if the jury found for the plaintiff, any informality in the verdict should not be regarded.” In view of this agreement, and of the fact that, though the defendants .moved for a new trial on many grounds, they raised no objection to the verdict because of the failure of the jury to find separately the value of each horse, we think they are precluded from now assigning this defect as error.
It was one which could, and we suppose would, have been instantly remedied if objection had been taken in the lower court, and, since the plaintiff may justly have supposed it to be covered by the agreement and therefore failed to correct it, he should not here have the objection taken against him for the first time.
The court' below, however, erred in rendering judgment on the verdict for the value of the property and ten per cent, damages thereon. This would have been correct if the plaintiff had *307recovered a judgment before the justice of the peace. Code 1880, § 2354. But the plaintiff and not the defendants appealed from the justice’s judgment.

The judgment must therefore he reversed and a proper judgment on the verdict rendered here.